United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF THE ARMY, WHITE
SANDS MISSLE RANGE, NM, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-2077
Issued: May 9, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 23, 2011 appellant filed a timely application for review of the Office of
Workers’ Compensation Programs’ (OWCP) May 3, 2011 merit decision denying his claim for
an increased schedule award for right lower extremity impairment. The Board docketed the
appeal as No. 11-2077 in OWCP File No. xxxxxx663.
The Board has duly considered the matter and finds that this case is not in posture for a
decision. Appellant’s March 26, 2010 traumatic injury claim in the current record, OWCP File
No. xxxxxx663, was accepted for right medial meniscal tear.1 OWCP denied appellant’s claim
for a schedule award by decision dated May 3, 2011 on the grounds that he had previously
received schedule awards for 10 percent right lower extremity impairment in OWCP File No.
xxxxxx599 on August 10, 2001 and an additional 10 percent impairment of the right lower
extremity on January 11, 2005 in OWCP File No. xxxxxx586 for a total of 20 percent. OWCP
found that appellant had no more than 20 percent impairment of his right lower extremity for
which he had received schedule awards.

1

Appellant was a 45-year-old firefighter (hazmat technician) at the time of the March 26, 2010 employment
injury.

The Federal Employees’ Compensation Act and its implementing regulations provide for
the reduction of compensation for subsequent injury to the same scheduled member.2 Benefits
payable under 5 U.S.C. § 8107(c) shall be reduced by the period of compensation paid under the
schedule for an earlier injury if: (1) compensation in both cases is for impairment of the same
member or function or different parts of the same member or function; and (2) the latter
impairment in whole or in part would duplicate the compensation payable for the preexisting
impairment.3 The record in the instant case, however, does not contain any evidence relating to
the development of the schedule awards in OWCP File Nos. xxxxxx599 and xxxxxx586. The
Board is therefore unable to determine whether the schedule awards received for the right lower
extremity impairment in these files is duplicative of that in the current file. The Board finds that
the medical evidence contained in File Nos. xxxxxx599 and xxxxxx586 will necessarily bear
directly on appellant’s claim for compensation in File No. xxxxxx663 and thus these files should
be combined.4
Because it is essential for the Board to review the medical evidence contained in File
Nos. xxxxxx599 and xxxxxx586 in order to render a full and fair adjudication of the present
appeal, this case will be remanded for OWCP to consolidate case File Nos. xxxxxx599 and
xxxxxx586 and File No. xxxxxx663. Reconstruction and proper assemblage of the record will
be followed by any necessary further development and a de novo decision on the merits of the
claim, in order to protect appellant’s appeal rights.

2

5 U.S.C. § 8108, 20 C.F.R. § 10.404 (c).

3

20 C.F.R. § 10.404(c)(1), (2).

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8
(February 2000).

2

IT IS HEREBY ORDERED THAT the May 3, 2011 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further proceedings consistent
with this order of the Board.
Issued: May 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

